COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  TERESA CORRAL-LERMA,                            §               No. 08-17-00201-CV
  Appellant,                                      §                  Appeal from the
  v.                                              §                120th District Court
  BORDER DEMOLITION &                             §             of El Paso County, Texas
  ENVIRONMENTAL, INC., as a
  Corporation, RAUL SOLIS, individually,          §                 (TC# 2009-2631)
  and BONNIE SOLIS, individually,
                                                  §
  Appellees.

                                 MEMORANDUM OPINION

       Pending before the Court is a motion for voluntary dismissal of Appellant Teresa Corral-

Lerma’s appeal.

       On September 11, 2017, Appellant filed her notice of appeal. On November 6, 2017, this

Court received a suggestion of bankruptcy and subsequently abated proceedings in accordance

with the automatic bankruptcy stay. See TEX.R.APP.P. 8.2. On November 1, 2021, the Clerk of

the Court issued a letter stating that this Court’s previous abatement order required the parties to

provide a proper motion and notification once bankruptcy proceedings had been concluded, and

the Clerk requested a response be filed with this Court within 15 days. On November 3, 2021,

Appellant filed a voluntary motion to dismiss contending that the matter at issue in this appeal had
been settled in bankruptcy court, and on November 12, 2021. Appellant provided a copy of a

release showing the matter at issue in this appeal had been settled. Given that the automatic

bankruptcy stay is apparently no longer in effect and the parties have resolved their dispute, we

hereby grant the motion and dismiss this appeal. Each party is to pay their own costs of appeal.


                                             JEFF ALLEY, Justice
November 29, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2